Citation Nr: 1531016	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-11 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a hammer toe disorder of the right foot.

2.  Entitlement to service connection for a hammer toe disorder of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to September 1945.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied service connection of a hammer toe disorder of the right and left feet.  In June 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) requesting a hearing before the Board.  In February 2015, the Veteran submitted a letter indicating that he wanted to withdraw his request for a hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014).    
  
The Board notes that in October 2007 it denied the Veteran's claim for entitlement to service connection for status post bunionectomy of the right and left great toes and osteomyelitis, claimed as a bilateral foot disorder.  The foot disorder in that claim was diagnosed as hallux valgus, defined as angulation of the great toe away from the midline of the body toward the other toes.  See Dorland's Illustrated Medical Dictionary 818 (32nd ed. 2012).  The projection of the bone caused by the angulation is commonly called a "bunion."  In contrast, a hammer toe deformity occurs when the toe is bent at the middle joint causing the toe to curl downward in a hammer-like appearance, instead of pointing forward.  Id. at 1933.  While both hallux valgus and hammer toe deformity are foot disorders, they are separate and distinct anatomically.  Therefore, the claim at issue is properly a new claim, and not a claim to reopen the previously denied claim for status post bunionectomy.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's hammer toe disorder of the right foot first manifested many decades after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event.

2.  The Veteran's hammer toe disability of the left foot first manifested many decades after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a hammer toe disorder of the right foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for a hammer toe disorder of the left foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a January 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, some service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Board notes that, in connection with the Veteran's claim for service connection of posttraumatic stress disorder, the RO requested the Veteran's personnel file, but was informed by the National Personnel Center that it was destroyed in a fire.  The Board finds that there is no prejudice in this appeal to the Veteran resulting from the destruction of the Veteran's personnel file.  The Veteran's "Enlisted Record and Report of Separation Honorable Discharge" is of record and is the only personnel record relevant in this proceeding.  The Veteran's service treatment records that were associated with the Veteran's claims file in the 1940s appear complete, and, most importantly, include the Veteran's examination conducted at separation from service. 

The Board notes that the Veteran has not been afforded a VA examination concerning his claims for service connection of a hammer toe disorder.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows a hammer toe disorder existed in service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(B) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

A.  Relevant Law  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

B.  Background

The Veteran's service treatment records show that his feet were described as normal on entrance examination.  There was no notation regarding his feet during October 1941 treatment for a reaction to smallpox vaccination and for back pain. Treatment notes dated in December 1942 (treatment for gastritis), August 1943 (treatment for malarial fever), September 1944 (treatment for a fever of unknown origin and sandfly fever), and in 1945 (treatment for venereal disease) are devoid of notation of complaints or foot pain or objective findings of abnormality of the feet.

Treatment notes dated in March 1943, when the Veteran sought evaluation of a throat problem and was treated for tonsillitis, include a notation that the Veteran had pes planus (flat feet) and was to be seen in April 1943 for an orthopedic evaluation. There is no indication that an orthopedic evaluation was performed.  The service separation examination described the Veteran's feet as normal. 

In October 1945, just after the Veteran separated from service, the Veteran sought service connection for a back disorder.  The Veteran did not make any mention of a foot disorder at that time.

In October 1948, the Veteran was admitted to the VA medical center in Tuskegee, Alabama for a tonsillectomy.  The Veteran had a secondary diagnosis of bunions of both small toes due to pressure, unchanged.  A note states that the Veteran had fungus of the feet with callus formation bilaterally between the fourth and fifth toes.

In June 1987, the Veteran sought VA pension benefits, indicating he was unable to work.  The Veteran did not present evidence related to a foot disorder with that claim. 

In July 1998, the Veteran presented for the first time to a VA clinic.  No complaints of foot disorders were noted from the Veteran; however, the assessment shows the Veteran had tinea pedis.  A December 1998 treatment note shows the Veteran complained that his feet hurt.  The Veteran had a very minimally ingrown toenail on the right.  A June 1999 record shows treatment for athlete's feet.

A private treatment note by S.Z., D.P.M. dated in December 1998 reflects that the Veteran reported that he had had bunions since service.  Dr. S.Z.'s records show that, in May 2001, the Veteran underwent surgery to cut the flexor tendon of the right second, third, and fourth toes to straighten them.  In December 2001, he underwent surgical treatment for hallux valgus of the left great toe and hammer toe correction of the left second toe.  The treatment notes do not include any notation that Dr. S.Z. linked the onset of the Veteran's hammer toe disorder to the Veteran's service or that the Veteran had flat feet. 

In September 2006, the Veteran submitted a "Doctor's Statement" from Dr. S.Z. that shows diagnoses of bilateral hallux abducto valgus and bilateral hammer toes.  Dr. S.Z. states that "[t]his may very well be 'Army Related.'  Condition had been present many [years at first] visit in 1998."

VA records show ongoing care and treatment of a hammer toe disorder of the second through fifth toes, bilaterally.

C.  Analysis

The Board finds that the most probative evidence supports the conclusion that the Veteran's hammer toe disorders did not manifest in service or for a significant period thereafter.  

Service treatment records do not show any complaints or treatment of a hammer toe disorder.  While one in-service treatment record notes the Veteran had pes planus, no other record in evidence describes the Veteran as having pes planus.  Moreover, pes planus is a different disorder than a hammer toe disorder for which the Veteran is currently diagnosed.  Importantly, the Veteran's separation examination describes the Veteran's feet as normal.  The October 1948 VA record that shows a secondary diagnosis of bunions of both small toes and notes the presence of foot fungus makes no mention that the Veteran had a hammer toe disorder, a disorder that is readily apparent on visual inspection.  In addition, the Veteran has not presented any evidence that he sought treatment for his hammer toe disorders prior to 1998, which is more than fifty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  

The Board acknowledges that the Veteran is competent to report that he has a hammer toe disorder because he can observe through his senses that his toes are bent.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)); see also  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (the United States Court of Appeals for Veterans Claims hinted that pes planus is observable by a lay person).

While the Veteran is competent to describe the contour of his toes, the Board unfortunately cannot find the Veteran credible in his assertions as to the onset or etiology of his hammer toe disorders.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

At the outset, the Board notes that the Veteran has never stated specifically during the course of treatment that his hammer toe disorders began during service.  For example, the December 1998 treatment record of Dr. S.Z. reflects that the Veteran reported that he had had bunions since service.  A November 2006 VA treatment record shows that the Veteran complained of pain in his right big toe since he was in service.  A July 2007 VA treatment record states that the Veteran reported that his right foot has given him trouble since being in service, and that his foot has always swollen intermittently.  At his March 2010 VA examination, the Veteran reported he had feet problems that were treated in the Army while in the field.  A December 2011 VA treatment note states the Veteran reported aching pain in his toes and feet that began while in was in the Army.  Thus, while the Veteran has specifically stated that he had bunions, pain in his right big toe, swelling of the right foot, and generally had pain in his feet and foot problems during service, he has never alleged that his hammer toe disorder began in service or was caused by an in-service injury or event.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness."). 

The Board finds that Veteran's assertions that he has suffered from a hammer toe disorder since service to be inconsistent with the other (lay and medical) evidence of record.  As noted above, neither the Veteran's service treatment records nor the October 1948 VA treatment records note the Veteran had a hammer toe disorder.  When the Veteran filed claims for service connection of his back in October 1945, pension benefits in June 1987, and service connection of status post bunionectomy of the right and left great toes and osteomyelitis, claimed as a bilateral foot disorder, in September 2002, the Veteran never mentioned a hammer toe disorder.  The Board finds it significant that the Veteran filed a claim for service connection upon his exit from service and for a different foot disorder, but he did not file a claim for a hammer toe disorder when he filed his other claims. The Board finds it reasonable to conclude that, if the Veteran suffered from a hammer toe disorder and believed that it was caused by his military service, he would have filed a claim for it when he filed his other claims.  Yet, he did not file claims for his hammer toe disorders until January 2009.  This behavior is inconsistent with the Veteran's contention that he has had a hammer toe disorder since service. 

Unfortunately, because of these conflicting and inconsistent statements and conduct on the part of the Veteran, the Board cannot find the Veteran's statements regarding the date of onset of his hammer toe disorder reliable and persuasive.  Consequently, the lay evidence regarding the date of onset must be deemed not credible.  

The Board notes that it does not find that the Veteran's lay statements of a hammer toe disorder since service lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are internally inconsistent, inconsistent with the Veteran's conduct, and inconsistent with the credible medical evidence of record.  

The Board acknowledges the September 2006 opinion of Dr. S.Z. that states the Veteran's foot disorders "may very well be" be related to the Veteran's service and notes the "[c]ondition" had been present many years when he first saw the Veteran in 1998.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

An adequate examination requires that the examiner providing the report or opinion be fully cognizant of the veteran's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  There is no evidence of record that Dr. S.Z. reviewed the Veteran's service treatment records or VA treatment records.  Thus, Dr. S.Z. was basing his opinion solely on the Veteran's reported history.  As discussed above, there is no credible evidence that the Veteran had a hammer toe disorder in or since service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value).

In addition, Dr. S.Z.'s opinion did not explain the medical relationship between any in-service events and the Veteran's hammer toe disorder or provide a reasoned rationale for his opinion.  Dr. S.Z.'s rationale appears to be that bunions had been present many years when he first saw the Veteran.  However, Dr. S.Z. had no way of knowing how long the bunions had existed and was merely basing this on the Veteran's reported history.  In addition, Dr. S.Z. does not explain the relevance of the presence of bunions with respect to a hammer toe disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Rather, it appears more likely that Dr. S.Z. is opining with respect to the Veteran's bilateral hallux abducto valgus disorder, rather than to his hammer toe disorder.  Dr. S.Z. only had a report of bunions since service.  There is no notation in Dr. S.Z.'s records that the Veteran reported he had a hammer toe disorder since service.  For the foregoing reasons, the Board finds the opinion of Dr. S.Z. to be of no probative value. 

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's bilateral hammer toe disorders were not present in service or for many decades thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active service.  Thus, service connection for right and left hammer toe disorders is not warranted and the claims must be denied.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a hammer toe disorder of the right foot is denied.

Entitlement to service connection for a hammer toe disorder of the left foot is denied.




____________________________________________ 
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


